Citation Nr: 9925283	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for recurrent 
dislocation of the left shoulder with left clavicle fracture, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1951 to October 
1955.

This appeal arose from a March 1994 rating decision which 
continued a 20 percent disability evaluation for a recurrent 
dislocation of the left shoulder with left clavicle fracture.

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) in April 1997 and was remanded for 
further development.  In that remand it was noted that the 
veteran, at his May 1995 hearing, raised the issues of 
service connection for a neurologic disability of the left 
forearm and hand secondary to his service-connected left 
shoulder disability and a total rating for compensation 
purposes based on individual unemployability.  No action has 
been taken with respect to these claims and they are again 
referred to the Regional Office (RO) for appropriate action.

The veteran's case was returned to the Board in July 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.  

2.  The current manifestations of the veteran's recurrent 
dislocation of the left shoulder with left clavicle fracture 
and degenerative joint disease include complaints of pain and 
recurrent dislocation with guarding of all arm movements; a 
fibrous union of the left shoulder is not demonstrated.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for recurrent 
dislocation of the left shoulder with left clavicle fracture 
and degenerative joint disease is not for assignment.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Code 5202 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for recurrent 
dislocation of the left shoulder with left clavicle fracture.  
The Board finds that this claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the disability for which the veteran is now 
seeking a higher disability evaluation.  The Board has 
identified nothing in the historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.  

Factual Background

At the time of a September 1988 Department of Veterans 
Affairs (VA) general medical examination it was noted that 
the veteran was right-handed.  At the time of a VA 
examination in December 1993 the veteran complained of left 
shoulder pain.  On examination the left clavicle was noted to 
be shortened and painful on exertion at the old fracture 
site.  Crepitance of the left arm on flexion and extension 
was noted.  The range of motion of the left shoulder included 
abduction from 0 to 80 degrees with pain, adduction from 0 to 
20 degrees with pain, external rotation from 0 to 30 degrees 
with pain, internal rotation from 0 to 30 degrees with pain, 
and overhead to 100 degrees with pain and hesitation.  There 
was tenderness of the acromioclavicular joint secondary to 
arthritis.

The impression on X-ray examination was an old healed 
fracture of the left clavicle and some degenerative arthritic 
spurring of the inferior aspect of the left shoulder joint.  
The diagnoses were painful, healed clavicle fracture, left, 
with exertion; acromioclavicular joint arthritis; arthritis 
of the left shoulder joint; chronic subluxation of the left 
shoulder; and weakness secondary to dislocation.

A hearing on appeal was conducted in May 1995.  At that time 
the veteran gave detailed testimony in support of his claim.  
He testified that movement of the left shoulder is limited 
due to pain and discomfort as well as because of the 
potential for dislocation.  He indicated having been awakened 
with left shoulder pain several times weekly and that he had 
separated the shoulder one time in the past year.

When the veteran was examined by the VA in November 1995 he 
complained of chronic, severe left shoulder pain.  On 
examination the veteran was noted to be well-developed with 
no evidence of left shoulder deltoid atrophy.  The range of 
motion of the left shoulder included forward elevation to 60 
degrees, abduction to 50 degrees, internal rotation to 10 
degrees and external rotation to 45 degrees.

X-rays of the left shoulder were reported as showing evidence 
of advanced degenerative arthritis of the acromioclavicular 
joint and degenerative arthritic changes involving the 
glenohumeral joint.  The diagnoses were symptomatic residuals 
of a chronic recurring dislocation of the left shoulder; 
symptomatic degenerative arthritis of the left 
acromioclavicular joint; and symptomatic degenerative 
arthritis of the left glenohumeral joint.

VA outpatient treatment records reflect that when the veteran 
was seen in July 1996 he reported that he had been traveling 
around the country doing home repair work and painting.  In 
September 1996 he was noted to have decreased range of motion 
in most joints.  Good upper extremity strength was noted.  
The following month chronic shoulder pain was noted.

At the time of a July 1997 VA examination the veteran's 
complaints included limitation of motion of the left 
shoulder, pain on certain untoward movements and episodic 
numbness in the left upper extremity.  The veteran related 
that attempting to reach overhead and also to abduct the left 
upper extremity elicited pain throughout the shoulder.  He 
indicated that if he avoided these attempted motions the 
shoulder was asymptomatic and there was relatively no 
limitation of activity, although he avoided heavy lifting.  
He stated that the shoulder was pain free.  He had the 
sensation of impending dislocation on reaching overhead, that 
is, in the Statue of Liberty position.  This did not occur on 
abduction or extension.  He indicated that the numbness in 
the extremity occurred following the sharp pain on motion and 
lasted about fifteen to sixty minutes and would subside 
spontaneously.

The examiner indicated that, on inspection, there was no 
obvious deformity about the left shoulder when compared to 
the right shoulder.  It was noted that no atrophy was 
identified.  There was prominence of the medial half of the 
left clavicle as well as on the right.  The clavicle was 
found to be quite stable and it was found that there was no 
evidence of nonunion.  A bony offset was palpated with the 
middle half being more prominent than the lateral half of the 
clavicle; it was nontender to palpation or on passive or 
active motion.

There was no tenderness over the sternoclavicular joints or 
the acromioclavicular joints; there was no evidence of 
instability of these joints on active and passive clavicular 
motion.  There was tenderness over the supraspinatus 
insertion and over the long head of the biceps and anterior 
aspect of the capsule on palpation.  The examiner noted that, 
clinically, he could not elicit any shoulder instability of 
the glenohumeral joint.  Both arms measured twelve and one-
half inches in circumference measured six inches proximal to 
the olecranon process.  The right forearm measured ten and 
three-quarter inches and the left forearm measured ten and 
one-half inches in circumference measured six inches above 
the radial styloid.  There was no weakness of the biceps or 
triceps and there was no weakness of grasp elicited.

The range of motion of the left shoulder included active 
flexion from 0 to 90 degrees and active abduction from 0 to 
90 degrees with any attempted movement beyond this eliciting 
pain and carried out guardedly.  The examiner noted that, 
passively, he was unable to increase the motion.  The 
veteran's internal rotation was from neutral to 40 degrees 
and external rotation was from neutral to 50 degrees.  He had 
pain and guarding on any attempted external rotation beyond 
this.  The examiner could not elicit any crepitation while 
the veteran was actively abducting, flexing or circumducting 
the shoulder.

The diagnoses were that the veteran was status post fracture 
of the midportion of the left clavicle with solid union and 
the clavicle asymptomatic per se;  recurrent subluxation of 
the left shoulder, symptomatic, with actual dislocation of 
the left shoulder questioned; and chronic tendinitis and 
synovitis of the left shoulder with limitation of motion of 
the left shoulder, symptomatic.  The examiner related that, 
with respect to muscle strength, no weakness had been 
identified.  He noted  that subjective pain limited the 
veteran's ability to abduct, flex and rotate the left 
shoulder, and that no additional loss of range of motion 
during flare-ups had been identified.  The examiner observed 
that social and industrial activities would be limited to 
such activity as not requiring motion of the shoulder and 
upper extremities beyond limitations of motion.

Analysis

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1998).  Disability ratings are determined 
by applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The veteran has contended that a rating in excess of the 
20 percent disability evaluation assigned is warranted.  The 
Board notes that, where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As noted above, separate diagnostic codes identify the 
various disabilities.  The veteran is currently being rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202, for recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements, with a 20 percent 
disability evaluation in effect.  A 40 percent disability 
evaluation is for assignment where there is a fibrous union 
at the shoulder.  As an alternative, under Diagnostic Code 
5201, a 30 percent disability evaluation is for assignment 
where limitation of motion of the minor arm is to 25 degrees 
from the veteran's side.  Where motion of the arm is to 
midway between the side and shoulder level or where motion of 
the arm is to shoulder level, a 20 percent disability 
evaluation will be assigned.

As both abduction and flexion of the left shoulder were to 90 
degrees before the veteran experienced pain, and the 
veteran's complaints relate to his limited motion because of 
his guarded use of the left shoulder due to the potential for 
dislocation, in the Board's opinion, the shoulder disability 
is best rated under  Diagnostic Code 5202.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40 (1998) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (1998) when evaluating 
orthopedic disabilities.  The Court found that the applicable 
Diagnostic Code in that case does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (1998) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

While the veteran contends that his service-connected left 
shoulder disability is more severe than currently evaluated 
and avers that an increased rating is warranted, applying the 
applicable case law, statutes and regulations to the 
particular facts of this case, it is apparent that an 
increased rating is not warranted.  The July 1997 VA 
examination showed the range of motion of the left shoulder 
was from 0 degrees to 90 degrees on both abduction and 
forward flexion and that the veteran did not begin to 
experience pain until the arm elevation was to 90 degrees.  
While he testified that he had dislocated the shoulder in the 
past year and his movements are guarded, the current medical 
evidence does show that there is a fibrous union of the left 
shoulder.

Accordingly, the criterion for a higher rating under 
Diagnostic Code 5202 has not been satisfied;  an evaluation 
greater than the 20 percent assigned is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Given the 
nature and severity of the pertinent symptomatology, the 
Board finds that the 20 percent evaluation currently assigned 
is appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 
5202.

It has been requested that the Board consider assigning a 
separate disability evaluation for impairment of the clavicle 
as the veteran's service-connected disability includes a left 
clavicle fracture.  Under Diagnostic Code 5203, for 
impairment of the clavicle, a 10 percent disability 
evaluation is for assignment where there is nonunion of the 
clavicle without loose movement or where there is malunion of 
the clavicle.  However, as the evidence shows that the union 
is solid, the criteria for a compensable rating have not been 
met.  As the alternative set out under this Code is to rate 
the impairment of function of the contiguous joint, and this 
is already being done by rating the veteran's left shoulder 
disability, a separate rating for the left clavicle fracture 
may not be assigned.

It is herein noted that the veteran has developed 
degenerative arthritis of the left shoulder and a separate 
rating has been requested.  Degenerative arthritis, under 
Diagnostic Code 5003, is rated based on limitation of motion 
of the affected joint under the appropriate diagnostic code.  
In a recent precedent opinion, the VA Office of General 
Counsel (OGC) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Code 
5003 and Code 5257.  VAOPGCPREC 23-97.

Subsequently, in VAOPGCPREC 9-98 it was held that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1996).  A separate rating can be 
established if the disability meets the criteria for at least 
a 0 percent rating under either diagnostic code for 
limitation of motion or if there is arthritis and painful 
motion. Id.; VAOPGCPREC 9-98.  However, while this veteran 
does experience painful motion, his left shoulder disability 
is already compensably rated under a diagnostic code which is 
based, in part, on limitation of motion, as he is being 
compensated for the guarding of all arm movements.  
Accordingly, a separate rating for the degenerative arthritis 
may not be assigned.  In evaluating the veteran's claim, the 
doctrine of reasonable doubt has been considered; as the 
evidence on any material issue is not in relative equipoise, 
that doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for recurrent 
dislocation of the left shoulder with left clavicle fracture 
is denied.


		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


 

